


Exhibit 10.80

 

CONSENT AND AGREEMENT

 

THIS CONSENT AND AGREEMENT, dated as of December 15, 2010 (this “Consent”), is
by and among PROSPECT MEDICAL HOLDINGS, INC., a Delaware corporation (the
“Borrower”), the Lenders whose signatures appear on the signature pages hereof
and ROYAL BANK OF CANADA, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
are parties to that certain Credit Agreement dated as of July 29, 2009 (as
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”; capitalized terms used herein shall have the meanings ascribed
thereto in the Credit Agreement unless otherwise defined herein);

 

WHEREAS, the Borrower has entered into that certain Agreement and Plan of Merger
(the “Merger Agreement”), dated August 16, 2010, by and among Ivy Holdings Inc.,
a Delaware corporation (“Parent”) controlled by Leonard Green & Partners,
L.P., Ivy Merger Sub Corp., a Delaware corporation and an indirect wholly-owned
subsidiary of Parent (“Merger Sub”), and the Borrower, pursuant to which
(a) Merger Sub will be merged with and into the Borrower with the Borrower
continuing as the surviving corporation and (b) each issued and outstanding
share of common stock of the Borrower, not owned directly or indirectly by
Parent, Merger Sub or the Borrower and other than certain shares held by
shareholders exercising dissenters rights, will be converted into the right to
receive $8.50 in cash, without interest subject to certain withholding of taxes
required by applicable law;

 

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, the Borrower has requested that the Administrative Agent and the
Required Lenders consent to certain amendments and grant certain waivers to the
terms of the Credit Agreement;

 

WHEREAS, the Administrative Agent and the Required Lenders are willing to
(i) make the amendments set forth below and (ii) waive certain provisions of the
Credit Agreement (including the Specified Default (as defined below)), in each
case subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE 1

 

AGREEMENT

 

SECTION 1.1                 Consent. Notwithstanding the provisions of the
Credit Agreement to the contrary, the Required Lenders and the Administrative
Agent hereby (i) acknowledge and agree that this Consent shall constitute the
notice required pursuant to Section 6.03(f) with respect to any redemption of
the 2014 Notes made in connection with the Merger (the “Specified Redemption”),
(ii) waive the requirements in Section 6.03(b) solely with respect to the
Specified Redemption, (iii) waive the requirements in Section 7.13 solely with
respect to the amended Organization Documents of the Borrower executed in
connection with the consummation of the Merger and (iv) waive the default or
Event of Default pursuant to Section 8.01(k) resulting from the consummation of
the Merger (the “Specified Default”).

 

1

--------------------------------------------------------------------------------


 

SECTION 1.2                 Amendments to the Credit Agreement.

 

(a)           Amended Defined Terms.  The following defined terms contained in
Section 1.01 of the Credit Agreement are amended and restated in their entirety
as follows:

 

“‘Brotman Credit Extension Period’ means any fiscal quarter during which loans
to Brotman permitted by Section 7.03(i) in an aggregate principal amount in
excess of $7,500,000 are at any time outstanding.”

 

“‘Change in Control’ means:

 

(a)           prior to an IPO, any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act), other than one or more
Permitted Holders, is or becomes the Beneficial Owner, directly or indirectly,
of (i) Voting Stock of Parent (or if all of the Equity Interests of Parent are
owned by a Parent Company, Voting Stock of such Parent Company) representing
more than 35% of the voting power of the total outstanding Voting Stock of
Parent (or if all of the Equity Interests of Parent are owned by a Parent
Company, Voting Stock of such Parent Company) and (ii) a greater percentage of
the aggregate voting power of the total outstanding Voting Stock of Parent (or,
if all of the Equity Interests of Parent are owned by a Parent Company, Voting
Stock of such Parent Company) then Beneficially Owned by the Permitted Holders,
unless the Sponsor has, at such time, the right or the ability, directly or
indirectly, by voting power, contract or otherwise to elect or designate for
election at least a majority of the Board of Directors of the Parent (or the
Parent Company, as applicable); or

 

(b)           upon and following an IPO, (i) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors of Parent (together with any new directors whose election
to such Board of Directors or whose nomination for election was approved by a
vote of a majority of the members of the Board of Directors of Parent, which
members comprising such majority are then still in office and were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of Parent, (ii) any Person, other than a
Permitted Holder, shall otherwise obtain the power to control the election of a
majority of the Board of Directors of Parent or (iii) any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act), other
than one or more Permitted Holders, is or becomes the Beneficial Owner, directly
or indirectly, of Voting Stock of Parent (or if all of the Equity Interests of
Parent are owned by a Parent Company, Voting Stock of such Parent Company)
representing more than 35% of the voting power of the total outstanding Voting
Stock of Parent (or if all of the Equity Interests of Parent are owned by a
Parent Company, Voting Stock of such Parent Company).

 

For purposes of this definition, (i) neither any Person nor any group shall be
deemed to have beneficial ownership of Equity Interests subject to a stock
purchase agreement, merger agreement or similar agreement until the consummation
of the transactions contemplated by such agreement and (ii) for purposes of
calculating the Voting Stock of which any person or group is the

 

2

--------------------------------------------------------------------------------


 

Beneficial Owner, such beneficial ownership of Voting Stock shall not include
any Voting Stock of which any Permitted Holder is the “beneficial owner.”

 

“‘Consolidated EBITDA’ means, at any date of determination, an amount equal to
Consolidated Net Income of the Loan Parties and their Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes payable, (iii) depreciation and
amortization expense (iv) non-cash expenses arising from stock options issued to
employees as provided in ordinary course compensation arrangements in accordance
with FASB Statement 123R, (v) amortization of the original issue discount with
respect to the 2014 Notes to the extent credited to reduce Consolidated Interest
Charges as contemplated by the proviso in the determination thereof, (vi) other
non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (in each case of or by
Loan Parties and their Subsidiaries for such Measurement Period), (vii) costs,
fees, bonus payments and expenses directly incurred in connection with the
Merger, the Merger Agreement and the transactions contemplated thereby (together
with the payment by the Borrower of the fees and expenses referred to in
Section 7.06(f)) in each case reasonably acceptable to the Administrative Agent
(provided that the fees and expenses set forth in the estimate of fees in
respect of the Merger distributed to the Administrative Agent prior to the
Consent Effective Date shall be deemed acceptable to the Administrative Agent)
and in an aggregate amount not in excess of $20,000,000 (provided that they are
paid, accrued or reserved for within 365 days of the consummation of the
Merger), (viii) any unusual or nonrecurring fees, charges and other expenses for
such period; provided that amounts added back pursuant to this clause
(viii) shall not exceed $6.0 million in aggregate in any four consecutive fiscal
quarters; (ix) the amount of monitoring, consulting and advisory fees, expenses
and other amounts paid or accrued in such period to (or on behalf of) Sponsor in
connection with the provisions of management and advisory services to any of the
Loan Parties, Parent or any Parent Company (including any termination fees
payable in connection with the early termination of management and monitoring
agreements) during such period; (x) non-cash expenses, charges and losses due to
the effects of purchase accounting or other changes in accounting due to the
Merger, as set forth in the Statement of Financial Accounting Standards 141(R),
Business Combinations for such period, and (xi) costs and cash expenses incurred
during such period in connection with casualty events to the extent such
expenses are reimbursed in cash by insurance during such period, and such
reimbursement is not included in consolidated net income, and minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax credits, (ii) all non-cash
items increasing Consolidated Net Income (in each case of or by Loan Parties and
their Subsidiaries for such Measurement Period), (iii) gains (or plus losses)
from dispositions of capital assets (including any fixed assets, whether
tangible or intangible, all inventory sold in conjunction with the disposition
of fixed assets and all securities); and (iv) extraordinary gains (or plus
extraordinary losses) as defined under GAAP net of related tax effects included
in the determination of Consolidated Net Income.  For purposes of this
Agreement, Consolidated EBITDA shall be adjusted on a pro forma basis, in a
manner reasonably

 

3

--------------------------------------------------------------------------------


 

acceptable to the Administrative Agent, to include, as of the first day of any
applicable period, any acquisitions and Dispositions of assets permitted under
this Agreement, including, without limitation, adjustments reflecting any
non-recurring costs and any extraordinary expenses of any such permitted
acquisitions and asset dispositions consummated during such period calculated on
a basis consistent with GAAP and Regulation S-X of the Securities Exchange Act
of 1934, as amended, or as approved by the Administrative Agent.  For purposes
of this Agreement and the calculation of Consolidated Leverage Ratio,
Consolidated Total Leverage Ratio and Consolidated Fixed Charge Coverage Ratio,
the add backs identified on Schedule 1.01(a) shall be permitted in the amounts
and for the periods set forth on such Schedule to the extent deducted in
calculating Consolidated Net Income.  For purposes of determining compliance
with Section 7.11, any cash equity contribution to the Borrower by the Parent
made during the last fiscal quarter of the applicable test period and on or
prior to the day that is 10 Business Days after the day on which financial
statements are required to be delivered for such fiscal quarter will, at the
request of the Borrower, be included in the calculation of Consolidated EBITDA
(and if so requested, shall be deemed included only in the calculation of
Consolidated EBITDA and not applied for any other purpose, including the payment
of indebtedness, regardless of the actual application thereof) at the end of
such fiscal quarter and applicable subsequent test periods which include such
fiscal quarter (any such equity contribution so included in the calculation of
EBITDA, a “Specified Equity Contribution”); provided that (a) in each four
fiscal quarter period there shall be at least two fiscal quarters in which no
Specified Equity Contribution is made, (b) no more than two Specified Equity
Contributions may be made prior to the Maturity Date, and (c) the amount of any
Specified Equity Contribution shall be no greater than the amount required to
cause the Borrower to be in compliance with Section 7.11.”

 

“‘Excluded Subsidiary’ means (i) any Immaterial Subsidiary, (ii) any
Unrestricted Subsidiary, (iii) Nuestra Familia Medical Group (for so long as
Nuestra Familia Medical Group is not wholly owned (directly or indirectly) by
Borrower or is not precluded by contractual restrictions binding on it at the
date of determination from becoming a Loan Party), (iv) AMVI/Prospect (for so
long as AMVI/Prospect is not wholly owned (directly or indirectly) by Borrower
or is not precluded by contractual restrictions binding on it at the date of
determination from becoming a Loan Party) and (v) Brotman and Subsidiaries of
Brotman (for so long as Brotman is not wholly owned (directly or indirectly) by
Borrower or is not precluded by contractual restrictions binding on it at the
date of determination from becoming a Loan Party).”

 

“‘Material Contract’ means, with respect to any Person, each contract to which
such Person is a party that is material to the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Person;
and, in the case of Borrower and its Subsidiaries, which shall include, among
other contracts, all Management Agreements and all Capitated Contracts but shall
not include, notwithstanding anything in this Agreement to the contrary, the
2010 Agreements.”

 

“‘Subsidiary’ of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of

 

4

--------------------------------------------------------------------------------


 

securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise specified or the context otherwise requires, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower and shall include the PMG Parties. 
Notwithstanding the foregoing, (i) no Unrestricted Subsidiary shall be deemed to
be a Subsidiary of Borrower (or required to become a Loan Party) for any purpose
under this Agreement or any other Loan Document and (ii) neither Brotman nor any
of its Subsidiaries shall be deemed to be a Subsidiary of Borrower (or required
to become a Loan Party) for any purpose under this Agreement or any other Loan
Document (except to the extent set forth in Section 6.12 and the proviso to this
sentence) for so long as Brotman is not wholly-owned (directly or indirectly) by
Borrower or is not precluded by contractual restrictions binding on it at the
date of determination from becoming a Loan Party; provided, however, that
Brotman and its Subsidiaries shall each be deemed to be a Subsidiary of the
Borrower for the purposes of calculating Consolidated Total Leverage Ratio,
including the calculation of Consolidated Total Indebtedness and Consolidated
EBITDA therein, mutatis mutandis.”

 

(b)           New Defined Terms.  The following defined terms are hereby added
to Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

 

“2010 Agreements” means the Management Services Agreement and the Tax Sharing
Agreement.

 

“Availability” means, for any date of determination, (a) the lesser of (1) the
Facility and (2) the Borrowing Base minus (b) the Total Outstandings.

 

“Beneficial Owner” shall have the meaning given to such terms in Rules 13d-3 and
13d-5 under the Exchange Act.

 

“Board of Directors” means, with respect to any person, (a) in the case of any
corporation, the board of directors of such person, (b) in the case of any
limited liability company, the sole member, the sole manager or the board of
managers of such person, (c) in the case of any partnership, the Board of
Directors of the general partner of such person and (d) in any other case, the
functional equivalent of the foregoing.

 

“Consent Effective Date” means December 15, 2010.

 

“IPO” means the first underwritten public offering by the Borrower, Parent or
any other Parent Company of its Equity Interests after the Merger pursuant to a
registration statement filed with the Securities and Exchange Commission in
accordance with the Securities Act.

 

“Liquidity” means, without duplication, the sum of (a) the Borrower’s and any
other Loan Party’s cash and Cash Equivalents that are (i) not subject to a Lien
other than duly perfected Liens in favor of the Administrative Agent or the

 

5

--------------------------------------------------------------------------------


 

Collateral Trustee and (ii) not subject to any mandate, restriction or
encumbrance established pursuant to Health Care Laws or not maintained or
otherwise established or segregated pursuant thereto plus (b) Availability.

 

“Management Group” means the individuals consisting of the directors, executive
officers and other management personnel of Parent, Borrower or its Subsidiaries,
as the case may be, on the date of the Merger together with (a) any new
directors whose election by such Boards of Directors or whose nomination for
election by the shareholders of Parent or its Subsidiaries, as applicable, was
approved by a vote of a majority of the directors of Parent or its Subsidiaries,
as applicable, then still in office who were either directors on such date or
whose election or nomination was previously so approved and (b) executive
officers and other management personnel of Parent or its Subsidiaries, as
applicable, hired at a time when the directors on such date together with the
directors so approved constituted a majority of the directors of Holdings or its
Subsidiaries, as applicable.

 

“Management Services Agreement” means that certain Management Services
Agreement, dated as of December 15, 2010, by and between Prospect Green
Management, LLC, a Delaware limited liability company and Leonard Green &
Partners, L.P., a Delaware limited partnership.

 

“Merger” means the merger contemplated by the Merger Agreement.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated
August 16, 2010, by and among Parent, Ivy Merger Sub Corp., a Delaware
corporation, and the Borrower.

 

“Parent” means Ivy Intermediate Holdings Inc., a Delaware corporation.

 

“Parent Company” means a Person (other than any natural person) that directly or
indirectly is the Beneficial Owner of 100% of the Equity Interests in Parent.

 

“Permitted Holders” means (i) the Sponsor, (ii) the Management Group and
(iii) any Parent Company of the Borrower.

 

“Permitted Tax Distributions” means payments, dividends or distributions by the
Borrower to Parent or any Parent Company in order to pay consolidated, combined
or unitary federal, state or local income taxes (or other similar taxes based on
income) attributable to the income of the Borrower and any of its Subsidiaries
in an amount not to exceed the income tax liabilities that would have been
payable by the Borrower and its Subsidiaries on a stand-alone basis.

 

“Specified Equity Contribution’ shall have the meaning given to such term in the
definition of Consolidated EBITDA.

 

“Sponsor” means Leonard Green & Partners, L.P., together with its Affiliates.

 

“Tax Sharing Agreement” means the Tax Sharing Agreement dated as of December 15,
2010 between the Borrower, Parent and Ivy Holdings, Inc.

 

6

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means each Subsidiary of the Borrower designated as an
Unrestricted Subsidiary pursuant to Section 7.03(g). Schedule 7.03(g) sets forth
the Unrestricted Subsidiaries existing on the Consent Effective Date.

 

“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

 

(c)           Amendments to Section 2.05.  Section 2.05 shall be amended by
adding the following language to the end of such section: “For the avoidance of
doubt, the repurchase of 2014 Notes pursuant to a change of control offer made
in connection with the Merger shall not be deemed to be a mandatory redemption.”

 

(d)           Amendments to Section 5.11.  Section 5.11 shall be amended by
inserting the following language before the “.” at the end thereof: “other than
the Tax Sharing Agreement”.

 

(e)           Amendments to Affirmative Covenants.

 

(i)            Financial Statements.  Section 6.01 shall be amended by adding
the following language at the end of such section:

 

“All consolidated financial information required to be delivered by Borrower
pursuant to this Section 6.01 may be provided in the form of consolidated and
consolidating information of Parent (or a Parent Company) and its Subsidiaries
as well as all subsidiaries of Parent that are not deemed Subsidiaries for
purposes of this Agreement; provided that, any such consolidated balance sheet
of Parent or such Parent Company includes a consolidating footnote setting forth
in reasonable detail the consolidated financial performance and balance sheet of
the Borrower as compared to the consolidated financial performance and balance
sheet of Parent or such Parent Company.”

 

(ii)           Certificates; Other Information. Section 6.02 shall be amended by
adding the following language after the words “of Borrower” and before the “;”
at the end thereof: “, Parent or Parent Company (if applicable)”.

 

(f)            Amendments to Negative Covenants.

 

(i)            Indebtedness.  Section 7.02 shall be amended by (a) deleting the
word “and” at the end of clause (j), replacing the “.” at the end of clause
(k) with “; and” and adding the following new clause (l):

 

“(l)          Indebtedness created pursuant to the Merger Agreement.”

 

(b) inserting the following new paragraph at the end of such Section:

 

“Notwithstanding anything to the contrary in this Agreement, in no event shall a
Guarantee by any Loan Party of the Indebtedness of any Unrestricted Subsidiary
be permitted under this Section 7.02.”

 

7

--------------------------------------------------------------------------------


 

(ii)           Investments.  Section 7.03 shall be amended by (a) deleting
Section 7.03(g) in its entirety and restating it in its entirety as follows:

 

“(g)         the formation, purchase or other acquisition of all of the Equity
Interests in, or all or substantially all of the property of, any Person that,
upon the consummation thereof, will be wholly-owned directly by Borrower or one
or more of the Loan Parties (including as a result of a merger or
consolidation); provided that, the Borrower may designate such newly-created or
acquired entity as an Unrestricted Subsidiary hereunder (for the avoidance of
doubt, unless otherwise stated herein, such Unrestricted Subsidiary shall not be
subject to the restrictions, covenants and other provisions of this Agreement)
and any such newly-created or acquired Subsidiary that has not been so
designated an Unrestricted Subsidiary shall comply with the requirements of
Section 6.12 and provided, further, with respect to each formation, purchase or
other acquisition made pursuant to this Section 7.03(g):

 

(i) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of Borrower or its
Subsidiaries in the ordinary course;

 

(ii) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of Borrower and its
Subsidiaries, taken as a whole pro forma for such purchase or other acquisition
(as determined in good faith by the board of directors (or the persons
performing similar functions) of Borrower or such Subsidiary if the board of
directors is otherwise approving such transaction and, in each other case, by a
Responsible Officer);

 

(iii) [Intentionally omitted];

 

(iv) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing, (B) immediately after giving pro forma effect to any such purchase
or other acquisition, Liquidity shall be not less than $7,500,000, and
(C) immediately after giving effect to such purchase or other acquisition,
Borrower and its Subsidiaries shall be in pro forma compliance with each of the
covenants set forth in Section 7.11(b) and (c) (if applicable), and
(D) immediately after giving pro forma effect to such purchase or other
acquisition, the Consolidated Leverage Ratio shall be at least 0.25:1.00 below
the ratio then required to be maintained pursuant to Section 7.11(a); and
provided, further, for purposes of the foregoing subclauses (C) and (D) in this
clause (v), such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such purchase or other acquisition
had been consummated as of the first day of the fiscal period covered thereby;

 

(v) at the time such purchase or other acquisition is initially announced, such
purchase or other acquisition is made with the permission of the Board of

 

8

--------------------------------------------------------------------------------


 

Directors of the Person from whom such purchase or other acquisition is being
made; and

 

(vi) Borrower shall have delivered to the Administrative Agent and each Lender,
at least five Business Days prior to the date on which any such purchase or
other acquisition is to be consummated, a certificate of a Responsible Officer,
in form and substance reasonably satisfactory to the Administrative Agent and
the Required Lenders, certifying that all of the requirements set forth in this
subsection (g) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; notwithstanding the
foregoing, it is hereby acknowledged and agreed that Prospect Green Management,
LLC, which was formed prior to the Consent Effective Date, is an Unrestricted
Subsidiary for all purposes hereunder; ”;

 

(b)           deleting Section 7.03(i) in its entirety and restating it in its
entirety as follows:

 

“(i)          so long as no Default or Event of Default has occurred and is
continuing, Investments by the Borrower in Brotman in the form of one or more
senior unsecured loans in an aggregate principal amount not exceeding
$15,000,000; provided that immediately after giving effect to any such
Investment, Liquidity shall be not less than $7,500,000; provided, further, that
such Investments can exceed $15,000,000 if such Investments in excess of
$15,000,000 are funded solely with the proceeds of Equity Interests of the
Borrower issued after the date hereof, and provided, further, that in each case
such Investments are evidenced by a promissory note (it being agreed that all
such loans may be evidenced by a single global note) that has been duly pledged
and delivered to the Collateral Trustee pursuant to the Collateral Agreement;”

 

(c)           deleting the word “and” at the end of clause (j);

 

(d)           deleting Section 7.03(k) in its entirety and restating it in its
entirety as follows:

 

“(k)        so long as no Default or Event of Default has occurred and is
continuing, other Investments not exceeding $5,000,000 in the aggregate in any
fiscal year of the Borrower; provided, however, that if the amount of
Investments under this subsection (k) permitted to be made in any fiscal year of
the Borrower exceeds the amount actually made, up to $2,500,000 of such excess
may be carried forward to the next succeeding fiscal year; and provided,
further, that any Investments made under this subsection (k) in such next
succeeding fiscal year shall be applied first to such authorized Investment
amount under this subsection (k) (and not to such carry forward amount, if any);
and”

 

(e)           adding the following new clause (l):

 

“(l)          (i) so long as no Default or Event of Default has occurred and is
continuing, Investments in Unrestricted Subsidiaries in order to make payments
under the 2010 Agreements provided that the payments of such amounts would not
violate Section 7.08(f) (after giving effect to any payments made in respect
thereof by the Borrower and its Subsidiaries) and (ii) Investments in
Unrestricted

 

9

--------------------------------------------------------------------------------


 

Subsidiaries in order to make payments pursuant to any tax sharing agreements
with any direct or indirect parent of the Borrower to the extent attributable to
the ownership or operation of the Borrower and such Unrestricted Subsidiary and
in any event in an amount not to exceed the income tax liabilities that would
have been payable by the Borrower and such Unrestricted Subsidiary on a
stand-alone basis.”

 

(f)            inserting the following new paragraph at the end of such Section:

 

“Any Investment made by a Loan Party in an Unrestricted Subsidiary (other than
Investments permitted under Section 7.03(l)) shall be treated as an Investment,
to the extent permitted, under Section 7.03(k).”

 

(iii)          Fundamental Changes.  Section 7.04 shall be amended by deleting
the phrase “so long as no Default exists or would result therefrom” at the end
of the first paragraph, deleting the word “and” at the end of clause (c),
replacing the “.” at the end of clause (d) with “; and” and adding the following
new clause (e):

 

“(e)         the Merger and the other transactions contemplated by the Merger
Agreement shall be permitted.”

 

(iv)          Restricted Payments.  Section 7.06 shall be amended by deleting
the phrase “, or incur any obligation (contingent or otherwise) to do so, or
issue or sell any Equity Interests or accept any capital contributions” at the
end of the first paragraph, and adding the following new clauses:

 

“(f)          the Borrower may (i) pay the Option Merger Consideration (as
defined in the Merger Agreement) as required pursuant to the terms of the Merger
Agreement in an aggregate amount not in excess of $21,000,000 (it being
understood that, substantially simultaneously with such payment, Borrower will
receive cash proceeds of an amount that is at least equal to such payment from
the sale of shares of its common stock) and (ii) pay fees and expenses related
to the Merger in an aggregate amount (together with any such fees and expenses
referred to in clause (a)(vii) of the definition of Consolidated EBITDA) not in
excess of $20,000,000;

 

(g)           payments to Parent (or any Parent Company) in order to make the
payments described in clause (f) of the first proviso to Section 7.08 below;

 

(h)           payments to Parent (or any Parent Company) to permit Parent (or
such Parent Company), and the subsequent use of such payments by Parent (or such
Parent Company), to repurchase or redeem Equity Interests of Parent (or such
Parent Company) held by officers, directors or employees or former officers,
directors or employees (or their transferees, estates or beneficiaries under
their estates) of any Parent Company, Parent, the Borrower or any other Loan
Party, upon their death, disability, retirement, severance or termination of
employment or service; provided that the aggregate cash consideration paid for
all such redemptions and payments shall not exceed, in any fiscal year, the sum
of (i) $1.0 million (and such portion of the $1.0 million not used in any fiscal
year may be carried forward to the subsequent fiscal years), plus (ii) the
amount of any net cash proceeds received by or contributed to the equity of the
Borrower from the

 

10

--------------------------------------------------------------------------------


 

issuance and sale of its Equity Interests (or Equity Interests of Parent or any
Parent Company) to officers, directors or employees of Parent, any Parent
Company or any Loan Party, plus (iii) the net cash proceeds of any “key-man”
life insurance policies of any Loan Party that have not been used to make any
repurchases, redemptions or payments under this clause (f); and

 

(i)            (A) payments by the Borrower to or on behalf of Parent or any
Parent Company in an amount sufficient to pay franchise taxes and other fees
required to maintain the legal existence of Parent or such Parent Company,
(B) payments by the Borrower, in an aggregate amount not in excess of $2,000,000
in any fiscal year, to or on behalf of Parent or any Parent Company in an amount
sufficient to pay out-of-pocket legal, accounting and filing costs and other
expenses in the nature of overhead in the ordinary course of business of Parent
or such Parent Company and (C) Permitted Tax Distributions by the Borrower to
Parent or any Parent Company, so long as Parent or such Parent Company uses such
distributions to pay its taxes promptly following receipt.”

 

(v)           Affiliate Transactions.  Section 7.08 shall be amended and
restated in its entirety as follows:

 

“SECTION 7.08       Transactions with Affiliates.  Enter into any transaction of
any kind with any Affiliate of Borrower, whether or not in the ordinary course
of business, other than on terms substantially as favorable to the respective
Loan Party or Pledged Subsidiary as would be obtainable by such Loan Party or
such Pledged Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate; provided that the foregoing restriction
shall not apply to (a) transactions between or among the Loan Parties, (b) the
sale of certain land and assets of Brotman to JHA West 16, LLC pursuant to the
exercise of any purchase option by JHA West 16, LLC in accordance with the terms
of the Brotman/JHA Purchase Option Agreement as in effect on the Closing Date,
(c) Investments permitted under Section 7.03 and Restricted Payments permitted
under Section 7.06, (d) reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (such as retirement, health,
stock option and other benefit plans), including issuances of securities,
payments, awards and grants of securities or options pursuant thereto) and
indemnification arrangements, in each case approved by the Board of Directors of
Borrower; (e) transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods and services, in each case in the
ordinary course of business and otherwise not prohibited by the Loan Documents;
(f) so long as no Default exists, the payment of amounts due under, and at the
times specified in, the 2010 Agreements, as in effect on the date of the Merger
or as thereafter amended or replaced in any manner, that, taken as a whole, is
not more adverse to the interests of the Lenders in any material respect than
such agreement as it was in effect on such date; provided that annual management
fees payable under the Management Services Agreement and this clause (f) shall
in any event not exceed $1.0 million per fiscal year; (g) distributions to a
Subsidiary or an Unrestricted Subsidiary in order to make the payments described
in clause (f) above; (h) (i) sales Equity Interests of the Borrower to
Affiliates not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith and (ii) sales
of Equity Interests any Subsidiary of the Borrower to the Borrower or to any
other Subsidiary of the

 

11

--------------------------------------------------------------------------------


 

Borrower; (i) any transaction with an Affiliate where the only consideration
paid consists of Equity Interest of the Borrower, Parent or a Parent Company;
(j) transactions that an independent financial institution has determined are on
terms and conditions at least as favorable to the Borrower or a Loan Party as
would reasonably be obtained by such Person at that time in a comparable
arm’s-length transaction with a person other than an Affiliate of the Borrower;
(k) the Merger, the other transactions contemplated by the Merger Agreement, and
the payment of fees and expenses related thereto; and (l) payments by the
Borrower or any of its Subsidiaries pursuant to any tax sharing agreements with
any direct or indirect parent of the Borrower to the extent attributable to the
ownership or operation of the Borrower and the Subsidiaries and in any event in
an amount not to exceed the income tax liabilities that would have been payable
by the Borrower and its Subsidiaries on a stand-alone basis.”

 

(vi)          Prepayments, Etc. of Indebtedness; Payments and Prepayments of the
2014 Notes.  Section 7.15 shall be amended by deleting the word “and” at the end
of clause (ii), replacing the “.” at the end of clause (iii) with “; and” and
adding the following new clause (iv):

 

“(iv)        purchases of the 2014 Notes pursuant to a change of control offer
made in connection with the Merger.”

 

(vii)         Treatment of Certain Information; Confidentiality. Section 10.07
shall be amended by replacing the second paragraph thereof in its entirety with
the following:

 

“For purposes of this Section, ‘Information’ means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, the Sponsor or the Merger,
other than any such information that is available to the Administrative Agent,
any Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by
any Loan Party or any Subsidiary thereof, provided that, in the case of
information received from a Loan Party or any such Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.”

 

(g)           Amendments to Schedules.

 

(i)            Parts (b) and (c) of Schedule 5.13 are hereby replaced in their
entirety with the information listed in Parts (b) and (c) of Schedule 5.13
attached hereto.

 

(ii)           Schedule 7.03(g) attached hereto is hereby deemed to be attached
to and incorporated into the Credit Agreement.

 

SECTION 1.3                 Effectiveness of Consent and Agreement.  This
Consent shall be effective only to the extent specifically set forth herein and
shall not (a) be construed as a waiver of any breach or default nor as a waiver
of any breach or default of which the Lenders have not been informed by the Loan
Parties, (b) affect the right of the Lenders to demand compliance by the Loan
Parties with all

 

12

--------------------------------------------------------------------------------

 

terms and conditions of the Credit Agreement, except as specifically consented
to pursuant to the terms hereof, (c) be deemed a waiver of any transaction or
future action on the part of the Loan Parties requiring the Lenders’ or the
Required Lenders’ consent or approval under the Credit Agreement, or (d) except
as waived hereby, be deemed or construed to be a waiver or release of, or a
limitation upon, the Administrative Agent’s or the Lenders’ exercise of any
rights or remedies under the Credit Agreement or any other Loan Document,
whether arising as a consequence of any Event of Default which may now exist or
otherwise, all such rights and remedies hereby being expressly reserved.

 

SECTION 1.4               Agreements Regarding Deposit Accounts.  In connection
with the transfer of the Loan Parties’ Deposit Accounts from Bank of America, NA
(such Deposit Accounts, the “BofA Deposit Accounts”) to certain other financial
institutions, upon receipt by the Administrative Agent of a copy of a
certificate delivered by the applicable Loan Party to Bank of America, NA to the
effect that (i) the balance of a BofA Deposit Account is $0.00, (ii) all checks
and deposits with respect to such BofA Deposit Account have cleared and
(iii) there are no reconciling items with respect to such BofA Deposit Account,
the Administrative Agent may consent to the closure of such BofA Deposit
Account.

 

ARTICLE 2

 

CLOSING CONDITIONS

 

SECTION 2.1               Closing Conditions.  This Consent shall become
effective as of the day and year set forth above (the “Consent Effective Date”)
upon satisfaction (or waiver) of only the following conditions:

 

(a)           Executed Consent.  The Administrative Agent shall have received a
copy of this Consent duly executed by each of the Loan Parties, the Required
Lenders and the Administrative Agent.

 

(b)           Fees and Expenses.  The Administrative Agent shall have received
from the Borrower all other fees and expenses that are payable in connection
with the consummation of the transactions contemplated hereby, including,
without limitation, (i) the fees and expenses of Shearman & Sterling LLP, in
each case for which a reasonably detailed invoice shall have been presented at
least one business day prior to the Consent Effective Date and (ii) the fees set
forth in one or more Consent Fee Letters dated on or about the date hereof
between the Borrower and the respective Lender or Lenders party thereto.

 

(c)           Merger.  The merger contemplated by the Merger Agreement shall
have occurred.

 

(d)           Credit Support Arrangement.  The Administrative Agent shall have
received evidence that Leonard Green & Partners, L.P. or an affiliate thereof
has entered into a credit support arrangement reasonably satisfactory to the
Administrative Agent in respect of any potential mandatory redemption of the
2014 Notes in connection with the Merger.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 3

 

MISCELLANEOUS

 

SECTION 3.1               Representations and Warranties of Loan Parties.  Each
of the Loan Parties represents and warrants as follows:

 

(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Consent.

 

(b)           This Consent has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Consent.

 

(d)           After giving effect to this Consent, the representations and
warranties set forth in Article V of the Credit Agreement are true and correct
in all material respects as of the date hereof except for those which expressly
relate to an earlier date.

 

(e)           After giving effect to this Consent, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

(f)            The Collateral Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Administrative Agent
or the Collateral Trustee, as the case may be, for the benefit of the Lenders,
which security interests and Liens are perfected in accordance with the terms of
the Security Documents.

 

SECTION 3.2               Reaffirmation of Loan Documents.  Each Loan Party
hereby ratifies each of the Loan Documents to which it is party and acknowledges
and reaffirms that it is bound by all terms of each Loan Document applicable to
it.

 

SECTION 3.3               Loan Document Pursuant to Credit Agreement.  This
Consent is a Loan Document executed pursuant to the Credit Agreement and shall
be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.  Each party to this Consent hereby agrees
that a breach of the terms of this Consent by any Loan Party shall constitute an
immediate Event of Default pursuant to the Credit Agreement.

 

SECTION 3.4               Reference to Agreement.  Each of the Loan Documents,
including the Credit Agreement and the Guaranty, and any and all other
agreements, documents or instruments now or hereafter executed and/or delivered
pursuant to the terms hereof or pursuant to the terms of the Credit Agreement as
amended hereby, are hereby amended so that any reference in such Loan Documents
to the Credit Agreement, whether direct or indirect, shall mean a reference to
the Credit Agreement as amended hereby.

 

14

--------------------------------------------------------------------------------


 

SECTION 3.5               Further Assurances.  The Loan Parties agree to
promptly take such action, upon the request of the Administrative Agent, as is
necessary to carry out the intent of this Consent.

 

SECTION 3.6               No Actions, Claims, Etc.  Each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

 

SECTION 3.7               General Release.  In consideration of the
Administrative Agent entering into this Consent, each Loan Party hereby releases
the Administrative Agent, the Lenders and the Administrative Agent’s and the
Lenders’ respective officers, employees, representatives, agents, counsel and
directors from any and all actions, causes of action, claims, demands, damages
and liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act under the Credit Agreement on or prior to the
date hereof, except, with respect to any such person being released hereby, any
actions, causes of action, claims, demands, damage and liabilities arising out
of such person’s gross negligence, bad faith or willful misconduct.

 

SECTION 3.8              GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 3.9               Counterparts.  This Consent may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of executed counterparts of this Consent by facsimile or
other electronic means of written communication shall be effective as an
original and shall constitute a representation that an original shall be
delivered.

 

SECTION 3.10             Successors and Assigns.  This Consent shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

SECTION 3.11             Entirety. This Consent and the other Loan Documents
embody the entire agreement between the parties hereto and supersede all prior
agreements and understandings, oral or written, if any, relating to the subject
matter hereof.

 

[Signature Pages to Follow]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Consent to be duly executed and delivered as of the date first above written.

 

 

 

BORROWER:

 

 

 

PROSPECT MEDICAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Chief Executive Officer

 

 

Prospect: Consent & Agreement

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

ALTA HOSPITALS SYSTEM, LLC

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

ALTA HOLLYWOOD HOSPITALS, INC.

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: President

 

 

 

 

 

 

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: President

 

 

 

 

 

 

 

GENESIS HEALTHCARE OF SOUTHERN CALIFORNIA, INC., A MEDICAL GROUP

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

POMONA VALLEY MEDICAL GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Vice President

 

 

 

 

 

 

 

PROMED HEALTH CARE ADMINISTRATORS

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Vice President

 

 

Prospect: Consent & Agreement

 

--------------------------------------------------------------------------------


 

 

PROMED HEALTH SERVICES COMPANY

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Vice President

 

 

 

 

 

 

 

PROSPECT HOSPITAL ADVISORY SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

PROSPECT HEALTH SOURCE MEDICAL GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

PROSPECT MEDICAL GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

PROSPECT MEDICAL SYSTEMS, INC.

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Chairman

 

 

 

 

 

 

 

PROSPECT NWOC MEDICAL GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Senior Vice President

 

 

Prospect: Consent & Agreement

 

--------------------------------------------------------------------------------


 

 

PROSPECT PROFESSIONAL CARE MEDICAL GROUP, INC.

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

STARCARE MEDICAL GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

UPLAND MEDICAL GROUP, A PROFESSIONAL MEDICAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Vice President

 

 

Prospect: Consent & Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

 

 

ROYAL BANK OF CANADA, as
Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Ann Hurley

 

 

Name: Ann Hurley

 

 

Title: Manager, Agency

 

 

Prospect: Consent & Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mustafa S. Topiwalla

 

 

Name: Mustafa S. Topiwalla

 

 

Title: Authorized Signatory

 

 

Prospect: Consent & Agreement

 

--------------------------------------------------------------------------------


 

 

JEFFERIES FINANCE LLC,
as a Lender

 

 

 

 

 

 

 

By:

/s/ E.J. Hess

 

 

Name: E. J. Hess

 

 

Title: Managing Director

 

 

Prospect: Consent & Agreement

 

--------------------------------------------------------------------------------
